FILED
                             NOT FOR PUBLICATION                               JUN 23 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AMANDEEP SINGH CHOUHAN;                          No. 10-73245
MANJIT KAUR; ANHADDEEP KAUR,
                                                 Agency Nos.        A089-703-904
              Petitioners,                                          A089-703-905
                                                                    A089-703-906
  v.

ERIC H. HOLDER, JR., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 11, 2014**
                              San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

       Amandeep Singh Chouhan, a native and citizen of India, challenges the

Board of Immigration Appeals’ (“BIA”) denial of his request for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Chouhan claims that he and his family were persecuted in India because of his

political activities. The Immigration Judge (“IJ”) denied Chouhan’s application on

the ground that he lacked credibility, and the BIA affirmed.

      The BIA’s adverse credibility determination was supported by substantial

evidence. See Jie Cui v. Holder, 712 F.3d 1332, 1336 (9th Cir. 2013). Chouhan

testified before the IJ that he had been severely beaten following his second arrest

by police, but he failed to mention in his declaration this “dramatic” and “pivotal”

event. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003). He also

failed to provide any corroboration for his claim that he was beaten or that he

received medical attention afterwards. See 8 U.S.C. 1158(b)(1)(B)(ii). In addition,

he misidentified the party of the political candidate for whom he claimed to have

campaigned.

      Chouhan also argues that the IJ violated his due process rights by conducting

an internet search during his hearing to determine the party affiliation of the

candidate whom he allegedly supported. Chouhan stated that he had no objection

to the search when asked by the IJ. See In re Jimenez-Santillano, 21 I. & N. Dec.

567, 570 n.2 (B.I.A. 1996) (en banc) (holding that issues not raised before the IJ

are waived). Moreover, Chouhan cannot show prejudice. See Pagayon v. Holder,

675 F.3d 1182, 1191–92 (9th Cir. 2011) (per curiam). He also had the opportunity


                                          2
to introduce contrary evidence, but did not do so. Chouhan therefore was not

deprived of “a full and fair hearing of his claims.” Id. at 1191 (internal quotation

marks omitted).

      Chouhan’s petition for review is DENIED.




                                          3